Title: Acct. of the Weather in August [1771]
From: Washington, George
To: 




August 1st. Clear and very warm with the Wind pretty fresh from the Southwestward.
 


2. Clear and warm again with the Wind in the same place. The Afternoon Cloudy with a little thunder & appearances of Rain but none fell here.
 


3. Very warm, Wind Southerly & Weather clear.
 


4. Still very warm & clear with the Wind Southerly.
 


5. Exceeding warm with the Wind still in the same place. Forenoon clear—afternoon Gusty but no Rain fell here tho it thunderd & lightnend.
 


6. Very warm with but little Wind. In the Evening a little Rain but not much.
 


7. Clear and very warm. Wind Westerly.
 



8. Cloudy forenoon with appearances of Rain but none fell. Afternoon clear.
 


9. Afternoon Cloudy again with a fine mist for a few Minutes. Very little Wind.
 


10. Clear and Cool Wind being Northwesterly.
 


11th. Clear and quite Calm. Morning little Cool; Evening Warm.
 


12. Some appearance of Rain but none fell. Very warm.
 


13. Wind very fresh from abt. SSW with now and then great shews of Rain but very little fell.
 


14. Calm, and great appearances of Rain again, but scarce any fell in this Neighbourhood.
 


15. Clear in the forenoon and exceeding Hot with Clouds in the Afternoon but no Rain here.
 


16. Wind fresh from the Northwest & Cool, tho the Sun was very hot.
 


17. Very cool in the Morning & clear all day with the Wind Northerly.
 


18. Cool & clear all day. Wind in the same place.
 


19. Cool & Clear all day. Wind Northerly.
 


20. Evening & Morning very Cool Midday warmer—quite clear.
 


21. Quite clear with but little Wind & that at No. or No. East. Morning & Evening Cool—warm midday.
 


22. Much warmer than the preceeding days but little Wind & clear.
 


23d. Perfectly clear, with very little Wind & warm.
 


24. No Wind in the forenoon, or but little, & that Southerly. Afternn. Cloudy with a little Rain & pretty high Wind from the No. West.
 



25. Clear and tolerably pleast. with but little Wind and that Westerly.
 


26. Clear and calm Morning. Warm Midday. Wind fresh in the Evening from the Southard with some Rain in the Night—but not much.
 


27. Morning Cloudy. Afternoon clear with but little Wind.
 


28. Clear and Cool in the Morning & Evening but warm in the midday with but little Wind.
 


29. Much such a day as yesterday.
 


30. Quite clear & pleasant without any Wind. Morning & Evening also Warm.
 


31. Wind at Southwest, with Clouds and appearance of Rain but none fell.
